Case 2:19-cr-00084-MWF Document 26-1 Filed 06/06/19 Page 1 of 1 Page ID #:107



   June 4, 2019

   To the Honorable Michael Fitzgerald,
   US District Judge

   Your Honor,

   My name is Anna and I am writing you today on behalf of my husband P.Vincent
   Medizadeh, who is scheduled to appear in your court for sentencing on June 17,
   2019.

   I have known Vincent for over 5 years and we have been happily in love and
   married for almost 2 and in process of starting a family.

   I know Vincent as such positive, honest, loving, kindest, polite, loyal and
   compassionate person. He has the biggest heart and is always there for
   everyone and willing to land a hand with everything. Vincent has touched many
   lives and has always been an incredibly hard worker. As a husband he has been
   our family’s sole provider who is very dedicated and loyal. I am personally
   depended on him. I have never known him of conducting himself in a negative
   manner, or contributing to unproductive behavior. What keeps me believing in
   him and loving him is the fact that he is a good person that came from a good
   home. I wish more than anything that you, the man who decides his fate, could
   know him like I do.

   I love my husband more than I ever thought possible and I am hopeful that my
   Vincent be able to move form this situation an even stronger man and leader of
   our family. I am also hopeful he will be here for me without separation
   whatsoever.

   Thank you for your time and attention in reading this. I wanted to speak from my
   heart and hope you will forgive the informality of this letter. I realize you have a
   huge amount of things to consider in this case. Thanks again for your attention.


   Sincerely,



   Anna M.
   !
   !
   !
